— Judgment, Supreme Court, New York County (Alvin Schlesinger, J., at suppression hearing; John A.K. Bradley, J., at Sandoval hearing and trial), rendered October 31, 1990, convicting defendant, after a jury trial, of grand larceny in the fourth degree and jostling, and sentencing him, as a second felony offender, to concurrent terms of imprisonment of 2 to 4 years and 1 year, respectively, unanimously affirmed.
Defendant and the codefendant were observed by officers in the act of picking the complainant’s pocket. After a short chase, both men were apprehended and the complainant’s property recovered from the codefendant. Accordingly, we reject defendant’s claims on appeal that his guilt was not proven beyond a reasonable doubt (People v Thompson, 72 NY2d 410, 413), and that the police lacked probable cause to arrest him (People v Lypka, 36 NY2d 210). Nor did the trial court commit error in its Sandoval ruling by allowing cross-examination of many prior crimes involving dishonesty. "It is well settled that a defendant cannot shield himself from impeachment on the basis of the very frequency of his offen*365ses, or his tendency to specialize in his criminal endeavors” (People v Brown, 161 AD2d 458, lv denied 76 NY2d 938).
We have considered defendant’s remaining contentions and find them to be without merit. Concur — Milonas, J. P., Rosenberger, Ellerin and Rubin, JJ.